DETAILED ACTION
Claims 1-3, 6-9, and 12-17 are presented for examination.
Claims 1-3, 6-9, and 12-17 have been amended.
Claims 4-5 and 10-11 have been cancelled.
This office action is in response to the amendment submitted on 06-JUN-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The reference cited EP 15898960, PCT/JP2015/071031, and JP2017529426 have all been considered, however, the per the extensive amendments and the different scope of claims presented in the foreign applications, the instant claims distinguish over the prior art cited by the foreign offices.
Regarding the references presented in the Non-Final Rejection dated 02/07/2022 of, Wang et al. (Non-Patented Literature, “Absolute Binding Free Energy Calculations Using Molecular Dynamics Simulations with Restraining Potentials”) and Telesio (Non-Patented Literature, “Molecular Simulation of Transport Proteins in Interaction with Physiologicaland Pharmacological Ligands”) Examiner finds the arguments presented by the Applicant in the Applicant Arguments/Remarks dated 06/06/2022 persuasive, particularly the elements regarding the “metastable state”.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 7, and 17, specifically
each predicted binding free energy value of the plurality of predicted binding free energy values calculated based on an alchemical route calculation method, when anchor points of the plurality of drug candidate molecules and anchor points of the target molecule are determined,
the anchor points of the plurality of drug candidate molecules in the plurality of the steps being identical anchor points, the anchor points of the target molecule being different anchor points from each other, and each anchor point of the anchor points of the target molecule being determined using a plurality of atoms having small fluctuations in the target molecule,

wherein in the plurality of the steps, the plurality of values of the distance restraint potential is added to the calculating of the plurality of predicted binding free energy values to cause excluding a metastable structure from at least one of sampling spaces so that the at least one of sampling spaces upon addition of the plurality of values of distance restraint potential includes a stable structure only and does not include the metastable structure as a binding structure between the target molecule and each of the plurality of drug candidate molecules the excluding the metastable structure resulting in increasing simulation accuracy by the simulation system of the plurality of predicted binding free energy values over the nano seconds of simulation time length

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6-9, and 12-17 allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146